MacLean, J.
(dissenting). One Harry Diamant, a private in the Seventy-first New York State Volunteers, was, with his regiment, from the 14th or 15th of August, 1898, to the morning of the twenty-seventh of that month, in encampment at Montauk Poinf, where, so far as appears, the defendant had neither office nor depot, and which was about twp miles from the defendant’s railway sta*448Hon. The defendant carried wares classed as freight and as express matter, receiving them at different depots. Express matter is charged for at a higher rate of compensation, and it delivered wares of that class, by its wagons, to persons in the different streets of the encampment. On August twenty-third, the plaintiff herein bade a boy take a box of fruit to the Long Island Eailroad Company to be shipped to Harry Diamant. The boy delivered the box at the freight depot of the defendant and took therefor a “ freight receipt ”, which he gave to the plaintiff, and which the plaintiff kept until the bringing of the present action. The plaintiff wrote Ms brother Harry the following day, August twenty-fourth, "that he had sent the box “ yesterday morning by express ”. "Thus misinformed, and so misled, Harry Diamant went to the temporary structure of the defendant for the reception of express matter and asked for his box, taking out the letter received from Ms brother and showing that the box had been shipped. During the one or two remaining days of his sojourn, he also inquired of the drivers of express wagons, delivering.parcels about the camp, ■for the package above mentioned, and for another* similarly shipped hy another person, whose claim is included in tMs action by assignment. He never made any inquiry, however, at the railway station of the defendant, where it had a freight agent in an office adjoining the passenger station, nor did he ask any one in or about the freight cars standing upon sidings in wMch freight was kept in the absence of a depot to receive the sudden influx of such matter at Montauk, and the only goods he saw being taken from the cars, were “from express cars and these express cars were attached to the regular passenger trains ”. It is true that when directly led thereto by his brother, the plaintiff, and his counsel herein, the soldier said he went "to the head man, the head man of the Long Island Eailroad Company, the chief man there; but it is also true that he said, upon cross-examination, that he only inquired of the men whó ran the wagons and of the persons in the sheds where the wagons came from. Has only inquiries were, therefore, and naturally, about express matter and of people charged with the handling of express matter. The packages were not delivered to the •consignees, nor did the defendant give him any notice that they had reached Montauk. It is claimed by the plaintiff that the defendant is 'liable in damages for the loss of goods because the first condition printed upon the back of the freight receipt is: “It is mutually *449agreed by this contract that the Long Island Eailroad Company shall transport the merchandise named herein with all due care and despatch to its destination or to the terminus of its line in the direction of destination and tender it to the consignee * * * in the same apparent good order and condition in which it was receipted for at the point of shipment ”. But the first and most prominent condition of the carrier’s undertaking, and that not upon the back but upon the face of the papers, was: “ It is understood and agreed that this receipt is only to this carrier’s terminus”. That, for present purposes, was the station at Montauk, and not the site of the encampment two miles away. It was provided, too, in another condition upon the back, that “the carriage of said merchandise shall be complete and freight charges earned when it has been held a reasonable time without notice, say twelve working hours, subject to the owner’s order at the station or place where it is agreed to be delivered, and if not then received by the person or party entitled to receive the same, it may be removed and stored or kept in the car, * * * of the carrier, or otherwise, at the sole risk and further expense of such person or party without notice ”. This special agreement takes the present case out of the rule laid down in McKinney v. Jewett, 90 N. Y. 267, 270, upon which the plaintiff relies, and wherein it was held that, in the absence of special contract or proven custom, the stringent liability of a common carrier obtains until after actual delivery of the goods or, tantamount to delivery, until notice shall be given to the consignee and the expiration of a reasonable time for removal of the goods. As the defendant proved that it had a freight agent and office in the building in which was also its passenger station at Montauk, the end of its line quoad hoc, the learned justice erred in holding, as he did,'that, as the contract called for delivery of the freight at the station of the company and the goods remained for several weeks aboard the cars and were never delivered at any station at all, the consignee could not be expected to go around and inquire for his goods, and thereupon gave judgment for the plaintiff. It was also error, on the part of-the learned justice, to- exclude the evidence proffered as to the custom of the defendant and of other railroad companies respecting the difference between freight and express matter. For these errors the judgment should be reversed.
Judgment affirmed, with costs to respondent.